Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 6, 2018

                             No. 04-16-00630-CR & 04-16-00631-CR

                                        Cody Lon SMITH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B-07-057 & B-15-631
                             Honorable Rex Emerson, Judge Presiding


                                          ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice


        Appellant’s motion to transfer these appeals to another court of appeals is DENIED. The
court takes no action on appellant’s motion to recuse and disqualify the 198th District Court.

           It is so ORDERED on August 6, 2018.

                                                                    PER CURIAM

           ATTESTED TO: ___________________________________
                       Keith E. Hottle
                       Clerk of Court